EXHIBIT 10.3

GUARANTY AND SECURITY AGREEMENT

THIS GUARANTY AND SECURITY AGREEMENT (this “Agreement”) is made this 29th day of
February, 2012, by and between PNC BANK, NATIONAL ASSOCIATION, a national
banking association (the “Lender”), with a mailing address for the purposes of
this Agreement at Two Hopkins Plaza, 21st Floor, Baltimore, MD 21201 and RAND
WORLDWIDE SUBSIDIARY, INC., a Delaware corporation (the “Guarantor”), with a
chief executive office and mailing address of 11201 Dolfield Boulevard,
Suites 112-115, Owings Mills, Maryland 21117.

RECITALS

A. RAND WORLDWIDE, INC., a Delaware corporation, and RAND A TECHNOLOGY
CORPORATION, an Ontario corporation (collectively, the “Borrower”) have applied
to the Lender for loan facilities consisting of a $8,000,000 committed line of
credit (the “Revolving Loan”) to be evidenced by the Borrower’s Committed Line
of Credit Note dated the same date as this Agreement (as amended, restated,
modified, substituted, extended and renewed from time to time, the “Note;”) in
form and substance satisfactory to the Lender and governed by that certain
Financing and Security Agreement dated of even date herewith by and between the
Borrower and the Lender (as amended, restated, modified, substituted, extended
and renewed from time to time, the “Financing Agreement”). All defined terms
used in this Agreement and not defined herein shall have the meaning given to
such terms in the Financing Agreement.

B. The Guarantor has requested that the Lender enter into the Financing
Agreement with the Borrower and make the Revolving Loan available to the
Borrower. The Guarantor expects that the Borrower may from time to time advance
funds to the Guarantor with the proceeds of the Revolving Loan and that the
Guarantor will derive additional benefit, directly and indirectly, from the
Lender’s agreement to advance the proceeds of the Revolving Loan to the
Borrower. The Lender has requested, as a condition to entering into the
Financing Agreement, that the Guarantor execute this Agreement as additional
security for the payment and performance of the Borrower’s obligations under the
Financing Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements of the parties contained in this Agreement, the parties
do agree as follows:

1. Definitions. All terms used in this Agreement which are defined by the
Maryland Uniform Commercial Code (“UCC”), including, without limitation,
“Accounts,” “Chattel Paper,” “Equipment,” “General Intangibles,” and “Inventory”
shall have the same meanings as assigned to them by the UCC (whether or not such
terms are capitalized in this Agreement) unless and to the extent varied by this
Agreement. As used in this Agreement, the terms defined in the Preamble and
Recitals hereto shall have the respective meanings specified therein, and the
following terms shall have the following meanings:

“Account Debtor” means any person who is obligated on a receivable and “Account
Debtors” mean all persons who are obligated on the receivables.

“Affiliate” means, with respect to any designated Person, any other Person,
(i) directly or indirectly controlling, directly or indirectly controlled by, or
under direct or indirect common control with the Person designated,
(ii) directly or indirectly owning or holding five percent (5%) or more of any
equity interest in such designated Person, or (iii) five percent (5%) or more of
whose stock or other equity interest is directly or indirectly owned or held by
such designated Person. For purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership of voting securities or other equity
interests or by contract or otherwise.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of Maryland are authorized or required to close.

“Collateral” shall mean all of the personal property of the Guarantor, all
whether now owned or existing or hereafter acquired or created and wherever
situated, and shall include, without limitation, the following: (a) all
inventory, and all warranties (to the extent they are transferable or
assignable), licenses (to the extent they are transferable or assignable),
franchises, and general intangibles related thereto (including, without
limitation, software) and all returned, rejected or repossessed goods; and
(b) all accounts, contract rights, chattel paper (including, without limitation,
electronic chattel paper), instruments, payment intangibles and other general
intangibles, health-care-insurance receivables and documents, and all returned,
rejected or repossessed goods, the sale or lease of which shall have given or
shall give rise to any of the foregoing; and (c) all equipment, furniture,
fixtures, and other goods together with (i) all additions, parts, fittings,
accessories, special tools, attachments and accessions now and hereafter affixed
thereto and/or used in connection therewith, (ii) leases and chattel paper with
respect thereto, (iii) all replacements thereof and substitutions therefor and
(iv) and all warranties (to the extent they are transferable or assignable),
licenses (to the extent they are transferable or assignable), franchises, and
general intangibles related to the foregoing (including, without limitation,
software); and (d) all general intangibles, including, without limitation, all
books and records, things in action, contractual rights, tax returns, goodwill,
literary rights, rights to performance, copyrights, trademarks, patents and
commercial tort claims; and (e) all notes, notes receivable, drafts, letters of
credit, letter-of-credit rights, supporting obligations, deposit accounts,
investment property, security, acceptances, instruments and documents; and
(f) all insurance policies and insurance proceeds related to any and all of the
foregoing or otherwise, all refunds of unearned insurance premiums, and all cash
and noncash proceeds thereof, and all books and records in whatever media
(paper, electronic or otherwise) recorded or stored, with respect to any or all
of the foregoing and all equipment, hardware and general intangibles necessary,
beneficial or desirable to retain, access and/or process the information
contained in those books and records, and all proceeds (cash and noncash) of the
foregoing, it being the intention of the Guarantor that the Collateral shall
include all of the Guarantor’s personal property.

“Default” means an event which, with the giving of notice or lapse of time, or
both, could or would constitute an Event of Default under the provisions of this
Agreement.

“Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable outside and allocated in-house
counsel attorney’s fees and expenses) of any nature whatsoever paid or incurred
by or on behalf of the Lender in connection with (a) any or all of the
Obligations, this Agreement and/or any of the other Financing Documents, (b) the
creation, perfection, collection, maintenance, preservation, defense,
protection, realization upon, disposition, sale or enforcement of all or any
part of the Collateral, this Agreement or any of the other Financing Documents,
including, without limitation, those costs and expenses more specifically
enumerated elsewhere in this or in any of the other Financing Documents, and
(c) the monitoring, administration, processing and/or servicing of any or all of
the Obligations, the Financing Documents, and/or the Collateral.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any department, agency or instrumentality thereof.

“Lien” means any mortgage, deed of trust, deed to secure debt, grant, pledge,
security interest, assignment, encumbrance, judgment, lien, financing statement,
hypothecation, provision in any instrument or other document for confession of
judgment, cognovit or other similar right or other remedy, claim, charge,
control over or interest of any kind in real or personal property securing any
indebtedness, duties, obligations, and liabilities owed to, or a claimed to be
owed to, a Person, all whether perfected or unperfected, avoidable or
unavoidable, based on the common law, statute or contract or otherwise,
including, without limitation, any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code of any
jurisdiction, excluding the precautionary filing of any financing statement by
any lessor in a true lease transaction or by any bailor in a true bailment
transaction under the Uniform Commercial Code of any jurisdiction or the
agreement to give any financing statement by any lessee in a true lease
transaction or by any bailee in a true bailment transaction.

“Loans” means the collective reference to the Revolving Loan and all other
extensions of credit by the Lender to the Borrower.

“Material Adverse Effect” means an effect, either in any case or in the
aggregate, which might result in a material adverse change (w) in the business,
prospects, condition, affairs or operations of the Guarantor, (x) to the
Guarantor’s material properties or assets, (y) in the right or ability of the
Guarantor to carry on a substantial portion its business, or (z) to the value
of, or the ability of the Lender to realize upon, the Collateral.

“Permitted Liens” means (a) Liens for taxes that are not delinquent or that the
Lender has determined in the exercise of its reasonable discretion (i) are being
diligently contested in good faith and by appropriate proceedings, and such
contest operates to suspend collection of the contested taxes and enforcement of
a Lien, (ii) the Guarantor has the financial ability to pay, with all penalties
and interest, at all times without materially and adversely affecting the
Guarantor, and (iii) are not, and will not be with appropriate filing, the
giving of notice and/or the passage of time, entitled to priority over any Lien
of Lender; (b) deposits or pledges to secure obligations under workers’
compensation, social security or similar laws, or under unemployment insurance
in the ordinary course of business; (c) Liens securing the Obligations; (d)
judgment Liens to the extent the entry of such judgment does not constitute a
Default or an Event of Default under the terms of this Agreement or result in
the sale or levy of, or execution on, any of the Collateral; (e) liens arising
out of lease obligations incurred in the ordinary course of business; and
(f) such other Liens, as Lender may agree to, in its sole and absolute
discretion, in writing from time to time; excluding, however, any of the
foregoing if the same would have priority over the interests of the Lender
except to the extent as Lender may agree to, in its sole and absolute
discretion, in writing from time to time.

“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority, or any other organization or entity.

2. The Guaranty.

2.1 Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees to
the Lender (a) the due and punctual payment in full (and not merely the
collectibility) of the principal of the Obligations and the interest thereon, in
each case when due and payable, all according to the terms of any promissory
note evidencing all or any part of the Obligations and the other Financing
Documents (as that term is defined in the Financing Agreement); (b) the due and
punctual payment in full (and not merely the collectibility) of all other sums
and charges which may at any time be due and payable in accordance with, or
secured by, any promissory note evidencing all or any part of the Obligations or
any of the other Financing Documents; (c) the due and punctual performance of
all of the other terms, covenants and conditions contained in the Financing
Documents; and (d) all indebtedness, obligations and liabilities of any kind and
nature of the Borrower to the Lender, whether now existing or hereafter created
or arising, direct or indirect, matured or unmatured, and whether absolute or
contingent, joint, several or joint and several, and howsoever owned, held or
acquired.

2.2 Guaranty Unconditional. The obligations and liabilities of the Guarantor
under this Agreement shall be absolute and unconditional, irrespective of the
genuineness, validity, priority, regularity or enforceability of the Financing
Agreement, any promissory note evidencing all or any part of the Obligations, or
any of the other Financing Documents or any other circumstance which might
otherwise constitute a legal or equitable discharge of a surety or guarantor.
The Guarantor expressly agrees that the Lender may, in its sole and absolute
discretion, without notice to or further assent of the Guarantor and without in
any way releasing, affecting or in any way impairing the obligations and
liabilities of the Guarantor hereunder (a) waive compliance with, or any
defaults under, or grant any other indulgences under or with respect to any of
the Financing Documents; (b) modify, amend, change or terminate any provisions
of any of the Financing Documents with Borrower’s consent; (c) grant extensions
or renewals of or with respect to any promissory note evidencing all or any part
of the Obligations, any of the other Financing Documents or any of the
Obligations; (d) effect any release, subordination, compromise or settlement in
connection with any promissory note evidencing all or any part of the
Obligations, any of the other Financing Documents, or any of the Obligations;
(e) agree to the substitution, exchange, release or other disposition of the
Collateral or any part thereof, or any other collateral for the Obligations or
to the subordination of any lien or security interest therein; (f) make
advances, after any written notice required under the Financing Documents given,
for the purpose of performing any term, provision or covenant contained in the
Financing Agreement or any of the other Financing Documents with respect to
which the Borrower shall then be in default; (g) make future advances to the
Borrower pursuant to the Financing Agreement or any of the other Financing
Documents; (h) assign (to the extent they are transferable or assignable),
pledge, hypothecate or otherwise transfer the Financing Agreement, any of the
Financing Documents or this Agreement or any interest therein; (i) deal in all
respects with the Borrower as if this Agreement were not in effect; and
(j) effect any release, compromise or settlement with another guarantor.

2.3 Guaranty Primary. The obligations and liabilities of the Guarantor under
this Agreement shall be primary, direct and immediate, shall not be subject to
any counterclaim, recoupment, setoff, reduction or defense based upon any claim
that the Guarantor may have against the Borrower, the Lender and/or any other
guarantor and shall not be conditional or contingent upon pursuit or enforcement
by the Lender of any remedies it may have against the Borrower with respect to
any promissory note evidencing all or any part of the Obligations or any of the
other Financing Documents, whether pursuant to the terms thereof or by operation
of law. Without limiting the generality of the foregoing, the Lender shall not
be required to make any demand upon the Borrower, or to sell the Collateral or
otherwise pursue, enforce or exhaust its remedies against the Borrower or the
Collateral either before, concurrently with, or after pursuing or enforcing its
rights and remedies hereunder. Any one or more successive or concurrent actions
or proceedings may be brought against the Guarantor under this Agreement, either
in the same action, if any, brought against the Borrower or in separate actions
or proceedings, as often as the Lender may deem expedient or advisable. Without
limiting the foregoing, it is specifically understood that any modification,
limitation or discharge of any of the liabilities or obligations of the
Borrower, any other guarantor or any obligor under any of the Financing
Documents, arising out of, or by virtue of, any bankruptcy, arrangement,
reorganization or similar proceeding for relief of debtors under federal or
state law initiated by or against the Borrower or the Guarantor or any obligor
under any of the Financing Documents shall not modify, limit, lessen, reduce,
impair, discharge, or otherwise affect the liability of the Guarantor hereunder
in any manner whatsoever, and this Agreement shall remain and continue in full
force and effect. It is the intent and purpose of this Agreement that the
Guarantor shall and does hereby waive all rights and benefits which might accrue
to any other guarantor by reason of any such proceeding, and the Guarantor
agrees that it shall be liable for the full amount of the obligations and
liabilities under this Agreement, regardless of, and irrespective to, any
modification, limitation or discharge of the liability of the Borrower, any
other guarantor or any obligor under any of the Financing Documents, that may
result from any such proceedings.

2.4 Certain Waivers by the Guarantor. The Guarantor hereby unconditionally,
irrevocably and expressly waives:

(a) presentment and demand for payment of the principal of or interest on any
promissory note evidencing all or any part of the Obligations and protest of
non-payment;

(b) notice of acceptance of this Agreement and of presentment, demand and
protest thereof;

(c) notice of any default hereunder or under the Financing Agreement, or any of
the other Financing Documents and notice of all indulgences;

(d) demand for observance, performance or enforcement of any of the terms or
provisions of this Agreement, the Financing Agreement or any of the other
Financing Documents;

(e) all errors and omissions in connection with the Lender’s administration of
all indebtedness guaranteed by this Agreement, except errors and omissions
resulting from acts of bad faith;

(f) any right or claim of right to cause a marshalling of the assets of the
Borrower; and

(g) any act or omission of the Lender (except acts or omissions in bad faith)
which changes the scope of the Guarantor’s risk hereunder.

3. Security Agreement.

3.1 Security Interest. As security for the payment and performance of the
Obligations, the Guarantor hereby assigns, pledges and grants to the Lender, and
covenants and agrees that the Lender shall have a first priority, perfected and
continuing security interest in the Collateral. The Collateral shall at all
times maintained free from any and all Liens other than Permitted Liens.

3.2 Interest in Deposit Accounts. The Guarantor hereby grants to the Lender a
continuing lien, assignment and security interest for all of the Obligations of
the Guarantor upon any and all monies, deposit accounts, securities, and other
property of the Guarantor and the proceeds thereof, now or hereafter held or
received by or in transit to, the Lender from or for the Guarantor, and also
upon any and all deposit accounts (general or special) and credits of the
Guarantor, if any, with the Lender or any affiliate of the Lender, at any time
existing.

4. Representations and Warranties. The Guarantor represents and warrants to the
Lender as follows:

4.1 Good Standing. The Guarantor is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
the power and authority to own its property and to carry on its business in each
jurisdiction in which the Guarantor does business.

4.2 Authority and Compliance. The Guarantor has full power and authority to
execute and deliver this Agreement and any of the other Financing Documents to
which it is a part and to incur and perform the obligations provided for
therein, all of which have been duly authorized by all proper and necessary
action of the appropriate governing body of the Guarantor. No consent or
approval of any governmental authority or other third party is required as a
condition to the validity of this Agreement or any of the Financing Documents
except for such consents or approvals as have been previously disclosed and
provided to the Lender.

4.3 No Defaults. The Guarantor is in compliance with all terms, conditions,
covenants and agreements under this Agreement and under the other Financing
Documents.

4.4 No Conflicting Agreements. There is no charter, partnership agreement,
operating agreement or other document pertaining to the organization, power or
authority of the Guarantor, no provision of any existing agreement, mortgage,
indenture or contract binding on the Guarantor or affecting its property that
would conflict with or in any way prevent the execution, delivery or carrying
out of the terms of this Agreement and/or any of the other Financing Documents.

4.5 No Conflicting Laws. There are no laws, ordinances, statutes, rules,
regulations, orders, injunctions, rule of common law, judicial interpretation,
writs, or decrees of any federal, state or other political subdivision thereof
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any department,
agency or instrumentality thereof (all of the foregoing, “Laws”) that would
conflict with or in any way prevent the execution, delivery or carrying out of
the terms of this Agreement and/or any of the other Financing Documents.

4.6 Litigation. There is no proceeding involving the Guarantor pending or, to
the knowledge of the Guarantor, threatened before any court or governmental
authority, agency, instrumentality or arbitration authority that will have or is
reasonably likely to have a Material Adverse Effect.

4.7 Financial Statements and Other Information. The information supplied and
statements made by the Guarantor, and by each other obligor under any of the
Financing Documents, in any financial, credit or accounting statement or
application for credit are true and correct in all material respects and are not
incomplete by the omission of any material fact necessary to make such
information not misleading.

4.8 Ownership of Assets. The Guarantor is the absolute owner of the Collateral,
holding title to all of the Collateral free and clear of any and all Liens
whatsoever except as described below, and the security interest granted to the
Lender in this Agreement is and shall at all times constitute a valid,
enforceable and perfected first priority security interest and lien on the
Collateral, subject to no other Liens other than other security interests in
favor of the Lender.

4.9 Taxes and Other Obligations. All taxes and assessments, indebtedness for
borrowed money, leases, and other obligations due and payable by the Guarantor
have been paid or are being contested in good faith by appropriate proceedings
in accordance with the Guarantor’s covenants in this Agreement and the Guarantor
has filed all tax returns which it is required to file.

5. Covenants.

5.1 Information. The Guarantor will furnish the Lender from time to time such
information regarding the business affairs and financial condition of the
Guarantor and each other obligor under the Financing Documents as the Lender may
reasonably request, including, but not limited to, periodic balance sheets,
income statements and statements of cash flow concerning the Guarantor, and
copies of the Guarantor’s federal income tax returns. Without in any way
limiting the foregoing, the Guarantor shall (to the extent not already provided
as a part of the Borrower’s financial reporting under the Financing Agreement)
(1) as soon as available, but in any event, not later than one hundred twenty
(120) days after the end of each calendar year while any of the Obligations
remain outstanding, a balance sheet, income statement and statement of cash flow
prepared in accordance with United States generally accepted accounting
principles, such financial statements to be audited by the Guarantor’s certified
public account who shall be reasonably satisfactory to the Lender; (2) as soon
as available, but in any event no later than forty-five (45) days of each fiscal
quarter end, internally prepared financial statements prepared in accordance
with United States generally accepted accounting principles; (3) such other
periodic financial statements as the Lender may reasonably request;
(4) certificates satisfactory to the Lender from responsible officers to the
effect that the applicable financial statements are true and correct and fairly
reflect the financial position, results of operations and cash flow of the
Guarantor as of the date of the financial statements and to the further effect
that no material adverse change has occurred to the Guarantor, its business or
financial condition or in the Lender’s rights and remedies with respect to, or
the value of, the Collateral since such date and that there existed on such
date, and there exists on the date of the delivery of the certificate, no Event
of Default; and (5) as soon as available, but in any event, not later than
forty-five (45) days after the filing thereof, a complete copy of Guarantor’s
federal income tax return for each tax year of the Guarantor. All financial
statements delivered hereunder shall be prepared on the basis of generally
accepted accounting principles applied on a consistent basis.

5.2 Organizational Existence. The Guarantor shall maintain its organizational
existence in good standing.

5.3 Taxes. The Guarantor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or any of its income or
properties prior to the date on which penalties attach thereto, and all lawful
claims which, if unpaid, might become a Lien upon any of its properties;
provided, however, the Guarantor shall not be required to pay any such tax,
assessment, charge, levy or claim, the payment of which the Lender is satisfied
the Guarantor will have the ability to pay without difficulty, the priority and
enforcement of any Lien associated therewith is subordinate to the Lender’s
security interest and is stayed, and the payment of which is being contested in
good faith and by proper proceedings.

5.4 Compliance with Laws. The Guarantor shall comply with all Laws to which the
Guarantor and/or the Collateral are subject where the failure to so comply will
have or is reasonably likely to have a Material Adverse Effect.

5.5 Notices. The Guarantor agrees to promptly notify the Lender of: (i) any
condition or event that constitutes, or with the running of time and/or the
giving of notice would constitute, a default under any of the Financing
Documents, and any material adverse change in the financial condition of the
business of the Guarantor or in the Lender’s rights and remedies with respect
to, or the value of, the Collateral; (ii) any notice, claim or demand from any
governmental agency that alleges that the Guarantor is in violation of any of
the terms of, or has failed to comply with any applicable order issued pursuant
to any Laws including, but not limited to, the Occupational Safety and Health
Act, the Environmental Protection Act, and the Employee Retirement Income
Security Act of 1974; and (iii) with a full description, all litigation and of
all proceedings before any court or any governmental or regulatory agency
affecting the Guarantor which, if adversely decided, would materially affect the
conduct of the Guarantor’s business, the financial condition of the Guarantor or
in the Lender’s rights and remedies with respect to, or the value of, the
Collateral.

5.6 Insurance.

(a) The Guarantor will maintain insurance with responsible insurance companies
on such of its properties, in such amounts and against such risks as is
customarily maintained by similar businesses operating in the same vicinity. The
Guarantor will, at the Guarantor’s expense, maintain insurance on all Collateral
against such risks and in such amounts as the Lender may from time to time
reasonably require. The foregoing insurance coverage shall at least include, but
shall not necessarily be limited to: (i) liability coverage in an amount no less
than $1,000,000.00 and property damage coverage of not less than $500,000 or
such other amount otherwise acceptable to the Lender in its reasonable
discretion; and (ii) worker’s compensation coverage in such amounts as is
required by law; and (iii) business interruption insurance in such coverage
amounts as is acceptable to the Lender. If the Guarantor fails to provide the
required insurance and/or the evidence thereof, the Lender may, after written
notice to the Guarantor, in addition to its other rights and remedies, effect
such insurance (but shall be under no obligation to do so), and in that event,
the Guarantor will pay to the Lender, on demand, the full amount of the premiums
paid or incurred by the Lender. The Guarantor shall provide the Lender with
Certificates of Insurance (on Acord Forms 25 and 28, as applicable, evidencing
the insurance coverages required above, with the Lender to be named as Loss
Payee with respect to Guarantor’s casualty insurance). Such insurance
certificates shall provide the Lender with at least thirty (30) days’
unconditional notice of cancellation of the policies referenced by such
certificates.

(b) The Guarantor will (i) maintain hazard insurance with fire and extended
coverage in an amount at least equal to the amount of the outstanding principal
amount of the Obligations (but sufficient to avoid any co-insurance
obligations), and Guarantor agrees to give Lender at least thirty (30) days
written notice before any alteration or termination of such insurance policy;
(ii) file with the Lender, upon its request, a detailed list of the insurance
then in effect and stating the names of the insurance companies, the amounts and
rates of the insurance, dates of the expiration thereof and the properties and
risks covered thereby; and (iii) within thirty (30) days after notice in writing
from the Lender, obtain such additional insurance as the Lender may reasonably
request.

5.7 Further Assurances. At its expense the Guarantor will defend the title to
the Collateral (and any part thereof), and will immediately execute, acknowledge
and deliver any financing statement, other notice, renewal, affidavit, deed,
assignment (to the extent that assignment is permitted), continuation statement,
security agreement, certificate or other document that the Lender may reasonably
require in order to perfect, preserve, maintain, continue, protect and/or extend
the Lien granted to the Lender under this Agreement or under any of the other
Financing Documents and the first priority of that Lien subject only to the
Permitted Liens. The Guarantor will from time to time do whatever the Lender may
reasonably require by way of obtaining, executing, delivering, and/or filing
financing statements, notices of assignment and other notices and amendments and
renewals thereof and the Guarantor will take any and all steps and observe such
formalities as the Lender may reasonably require, in order to create and
maintain a valid Lien upon, pledge of, or paramount security interest in, the
Collateral, subject to the Permitted Liens. Without implying any limitation on
the foregoing, with respect to the Collateral that may be perfected by control,
the Guarantor shall take such steps as the Lender may reasonably require in
order that Lender may have such control. The Guarantor shall pay to the Lender
on demand all taxes and reasonable costs and expenses incurred by the Lender in
connection with the preparation, execution, recording and filing of any such
document or instrument. To the extent that the proceeds of any of the accounts
or receivables of the Guarantor are expected to become subject to the control
of, or in the possession of, a party other than the Guarantor or the Lender, the
Guarantor shall cause all such parties to execute and deliver security
documents, financing statements or other documents as requested by the Lender
and as may be necessary to evidence and/or perfect the security interest of the
Lender in those proceeds. The Guarantor agrees that a copy of a fully executed
security agreement and/or financing statement shall be sufficient to satisfy for
all purposes the requirements of a financing statement as set forth in Article 9
of the applicable Uniform Commercial Code. Further, to the extent permitted by
applicable Laws, the Lender may file, without the Guarantor’s signature, one or
more financing statements or other notices disclosing the Lender’s liens and
other security interests. All financing statements and notices may describe the
Lender’s collateral as all assets or all personal property of Guarantor.
Further, to the extent permitted by applicable Laws, the Lender is hereby
authorized to file, without the Guarantor’s signature, one or more financing
statements or other notices disclosing the Lender’s liens and other security
interests. All financing statements and notices may describe the Lender’s
collateral as all assets and/or all personal property of the Guarantor. The
Guarantor hereby ratifies and confirms the Lender’s authority to file and the
validity of any and all financing statements and notices filed by the Lender
prior to the date of this Agreement.

5.8 Rights of Inspection, Field Examination, Etc. The Guarantor shall permit
representatives of the Lender to visit and inspect the properties of the
Guarantor, to review, audit, check and inspect the Collateral at any time with
or without notice, to review, audit, check and inspect the Guarantor’s other
books of record at any time with or without notice and to make abstracts and
photocopies thereof, and to discuss the affairs, finances and accounts of the
Guarantor, with the officers, directors, employees and other representatives of
the Guarantor and its accountants, all at such times during normal business
hours and other reasonable times and as often as the Lender may reasonably
request. The Guarantor hereby irrevocably authorizes and directs all accountants
and auditors employed by the Guarantor at any time prior to the repayment in
full of the Obligations to exhibit and deliver to the Lender copies of any and
all of the financial statements, trial balances, management letters, or other
accounting records of any nature of the Guarantor in the accountant’s or
auditor’s possession, and to disclose to the Lender any information they may
have concerning the financial status and business operations of the Guarantor.
Further, the Guarantor hereby authorizes all Governmental Authorities to furnish
to the Lender copies of reports or examinations relating to the Guarantor,
whether made by the Guarantor or otherwise. Any and all costs and expenses
incurred by, or on behalf of, the Lender in connection with the conduct of any
of the foregoing shall be part of the Enforcement Costs and shall be payable to
the Lender upon demand. The Guarantor acknowledges and agrees that such expenses
may include, but shall not be limited to, any and all out-of-pocket costs and
expenses of the Lender’s employees and agents in, and when, traveling to the
Guarantor’s facilities.

5.9 Safekeeping. The Guarantor will store the Collateral in appropriate
containers, in safe and secure locations, and in accordance with applicable
Laws. The Guarantor will take all steps necessary to preserve and maintain the
Collateral and its value. The Guarantor will not subject the Collateral to Liens
(other than the Permitted Liens) or rights of setoff or recoupment, discount or
adjustment, or otherwise permit anything to be done to the Collateral which may
materially impair its value or security.

5.10 Intentionally Omitted.

5.11 Collection of Receivables. Until such time that the Lender shall notify the
Guarantor of the revocation of such privilege following an uncured event of
default hereunder and except as otherwise provided by this Agreement, the
Guarantor shall at its own expense have the privilege for the account of, and in
trust for, the Lender of collecting its receivables and all items of payment and
shall otherwise completely service all of the receivables including (a) the
billing, posting and maintaining of complete records applicable thereto, (b) the
taking of such action with respect to the receivables as the Lender may request
or in the absence of such request, as the Guarantor may deem advisable; and
(c) the granting, in the ordinary course of business, to any Account Debtor, any
rebate, refund or adjustment to which the Account Debtor may be lawfully
entitled, and may accept, in connection therewith, the return of goods, the sale
or lease of which shall have given rise to a receivable and may take such other
actions relating to the settling of any Account Debtor’s claim as may be
commercially reasonable. The Lender may, at its option, at any time or from time
to time after and during the continuance of an Event of Default hereunder,
revoke the collection privilege given in this Agreement to the Guarantor by
either giving notice of its assignment of, and lien on the Collateral to the
Account Debtors or giving notice of such revocation to the Guarantor. Except for
the Lender’s own willful misconduct or gross negligence, the Lender shall not
have any duty to, and the Guarantor hereby releases the Lender from all claims
of loss or damage caused by the delay or failure to collect or enforce any of
the receivables or to preserve any rights against any other party with an
interest in the Collateral. The Lender shall be entitled at any time and from
time to time to confirm and verify receivables.

5.12 Assignments of Receivables. The Guarantor will promptly, upon request,
execute and deliver to the Lender written assignments, in form and content
acceptable to the Lender, of specific receivables or groups of receivables;
provided, however, the Lien and/or security interest granted to the Lender under
this Agreement shall not be limited in any way to or by the inclusion or
exclusion of receivables within such assignments. Receivables so assigned shall
secure payment of the Obligations and are not sold to the Lender whether or not
any assignment thereof, which is separate from this Agreement, is in form
absolute. The Guarantor agrees that neither any assignment to the Lender nor any
other provision contained in this Agreement or any of the other Financing
Documents shall impose on the Lender any obligation or liability of the
Guarantor with respect to that which is assigned, and except for the Lender’s
willful misconduct and gross negligence, the Guarantor hereby agrees to
indemnify the Lender and hold the Lender harmless from any and all claims,
actions, suits, losses, damages, costs, expenses, fees, obligations and
liabilities which may be incurred by or imposed upon the Lender by virtue of the
assignment of and Lien on the Guarantor’s rights, title and interest in, to, and
under the Collateral.

5.13 Government Accounts. The Guarantor will immediately notify the Lender if
any of the receivables arise out of contracts with the United States or with any
other Governmental Authority, and execute any instruments and take any steps
required by the Lender in order that all moneys due and to become due under such
contracts shall be assigned to the Lender and notice thereof given to the
Governmental Authority under the Federal Assignment of Claims Act or any other
applicable Laws.

5.14 Other Collateral Provisions. The Guarantor shall at all times maintain the
Lender’s Liens on the Collateral as a valid, enforceable and perfected first
priority security interest and Lien on the Collateral, subject to no other Liens
other than Permitted Liens. The Guarantor’s inventory and equipment will be kept
in good condition and in a good state of repair and will not be wasted,
destroyed, misused or allowed to deteriorate, ordinary wear and tear excepted.
The Guarantor shall at all times keep the Collateral and the proceeds from any
disposition identifiable.

5.15 Estoppel Certificates. Within ten (10) days following any request of the
Lender so to do, the Guarantor will furnish the Lender and such other persons as
the Lender may direct with a written certificate, duly acknowledged stating in
detail whether or not any credits, offsets or defenses exist with respect to
this Agreement.

5.16 Negative Covenants. The Guarantor shall not (i) transfer, create or permit
to be acquired any interest in or against the Collateral or the Guarantor’s
other assets, or (ii) permit any Liens (other than any Permitted Liens),
including, without limitation, those with respect to taxes (except for stayed
Liens for taxes, which Liens are subordinate to the Lender’s Lien, and the
payment of which is being contested in good faith and by proper proceedings), to
remain unpaid to or by any third person without first obtaining the written
consent of the Lender, or (iii) engage in any business other than the Business,
or (iv) acquire any subsidiaries without the Lender’s prior written consent, or
(v) incur any Indebtedness for Borrowed Money, except the Obligations, or,
except in the ordinary course of business, incur any liabilities, or
(vi) purchase, redeem or otherwise acquire any of its equity interests now or
hereafter outstanding, declare or pay any dividends or distribution thereon,
apply any of its property or assets to the purchase, redemption or other
retirement of, set apart any sum for the payment of any dividends or
distributions on, or for the purchase, redemption, or other retirement of, make
any distribution by reduction of capital or otherwise in respect of, any shares
of any class of equity interests of the Guarantor, or (vii) make any loan,
advance or extension of credit to any individual, partnership, corporation or
other entity, other than trade credit on reasonable terms extended to customers
of the Guarantor in the ordinary course of business, or (viii) engage in any
transaction with any person (a) who owns or controls any interest in the
Guarantor, (b) who is related to any person who owns or controls any interest in
the Guarantor, or (c) who the Guarantor owns or controls except reasonable
payments for goods and services actually provided in the ordinary course of
business on arm’s length terms, or (ix) merge, consolidate, transfer all or
substantially all of its assets, liquidate, enter into a share exchange, or
otherwise alter its capital structure in any manner whatsoever, or (x) admit new
equity holders, or (xi) permit all or any portion of its equity interests of any
class to be transferred.

6. Subordination; Subrogation. In the event the Guarantor shall advance any sums
to the Borrower, or in the event the Borrower has heretofore or shall hereafter
become indebted to the Guarantor before the Obligations have been paid in full,
all such advances and indebtedness shall be subordinate in all respects to the
Obligations (the “Guarantor Subordinated Debt”). Any payment to the Guarantor on
account of the Guarantor Subordinated Debt shall be collected and received by
the Lender or the Guarantor in trust for the Lender and shall be paid over to
the Lender on account of the Obligations without impairing or releasing the
obligations of the Guarantor hereunder.

Without the prior written consent of the Lender, the Guarantor shall not ask,
demand, receive, accept, sue for, set off, collect or enforce the Guarantor
Subordinated Debt or any collateral and security therefor. The Guarantor
represents and warrants to the Lender that the Guarantor Subordinated Debt is
unsecured and agrees not to receive or accept any collateral or security
therefor without the prior written permission of the Lender. The Guarantor shall
not assign, transfer, hypothecate or dispose of the Guarantor Subordinated Debt
while this Agreement is in effect. In the event of any sale, receivership,
insolvency or bankruptcy proceeding, or assignment for the benefit of creditors,
or any proceeding by or against the Borrower for any relief under any bankruptcy
or insolvency law or other laws relating to the relief of debtors, readjustment
of indebtedness, reorganizations, compositions or extensions, then and in any
such event any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon, or
with respect to, all or any part of the Guarantor Subordinated Debt or otherwise
shall be paid or delivered directly to the Lender for application to the
obligations and liabilities of the Guarantor under this Agreement (whether due
or not due and in such order and manner as the Lender may determine in the
exercise of its sole discretion) until the obligations of the Guarantor
hereunder shall have been fully paid and satisfied. The Guarantor hereby
irrevocably authorizes and empowers the Lender to demand, sue for, collect and
receive every such payment or distribution on account of the Guarantor
Subordinated Debt and give acquittance therefor and to file claims and take such
other proceedings in the Lender’s own name or in the name of the Guarantor or
otherwise, as the Lender may deem necessary or advisable to carry out the
provisions of this Agreement. The Guarantor hereby agrees to execute and deliver
to the Lender such powers of attorney, assignments, endorsements or other
instruments as may be requested by the Lender in order to enable the Lender to
enforce any and all claims upon, or with respect to, the Guarantor Subordinated
Debt, and to collect and receive any and all payments or distributions which may
be payable or deliverable at any time upon or with respect thereto.

So as to secure the performance by the Guarantor of the provisions of this
Agreement, the Guarantor assigns, pledges and grants to the Lender a security
interest in, and lien on, the Guarantor Subordinated Debt, all proceeds thereof
and all and any security and collateral therefor. Upon the request of the
Lender, the Guarantor shall endorse, assign and deliver to the Lender all notes,
instruments and agreements evidencing, securing, guarantying or made in
connection with the Guarantor Subordinated Debt.

Nothing contained in this Agreement shall be construed to give the Guarantor any
right of subrogation in or to the Obligations or any of the Financing Documents,
or all or any part of the interest of the Lender therein, until the Obligations
have been paid in full.

7. Default. Without implying any limitation of the Lender’s right to immediate
payment at any time of any Obligations which are payable on demand, either after
the expiration of a five (5) day notice and cure period for any monetary default
hereunder (“Monetary Default Cure Period”) or after the expiration of a thirty
(30) day notice and cure period for any non-monetary default hereunder
(“Non-Monetary Default Cure Period”), the Guarantor shall be in default under
this Agreement and under each of the other Financing Documents upon the
occurrence of any one or more of the following events (each an “Event of
Default”, any one or more collectively, “Events of Default”): (a) there occurs
any failure to pay any amounts when due and owing under the Loans or the other
Obligations after the Monetary Default Cure Period expires; or (b) any
representation or warranty made in this Agreement or in connection with this
Agreement (including, without limitation, any opinion of counsel for the
Guarantor or other obligor to the Lender), any of the other Financing Documents,
or the Obligations, shall prove to have been false or misleading when made (or,
if applicable, when reaffirmed) in any material respect; or (c) the Guarantor or
any other obligor under the Financing Documents fails to timely and properly
observe, keep or perform, any term, covenant, agreement or condition in this
Agreement, in any of the other Financing Documents, which failure is not cured
within any express cure period, or challenges the validity of any material
provision of the Financing Documents after a Non-Monetary Default Cure Period
expires; or (d) the Guarantor or any other obligor under the Financing Documents
suspends or terminates its business operations or liquidates, dissolves or
terminates its existence or, if an individual, dies after a Non-Monetary Default
Cure Period expires; or (e) the Guarantor or any other obligor under the
Financing Documents is in default under any Indebtedness for Borrowed Money
(other than the Loans), which has an outstanding amount in excess of $100,000
after a Monetary Default Cure Period expires; or (f) the Guarantor or any other
obligor under the Financing Documents is in default under any indebtedness,
liabilities and obligations (other than the Loans) to the Lender after a
Monetary Default Cure Period expires; or (g) (1) the Guarantor or any other
obligor under the Financing Documents admits in writing its inability generally
to pay its debts as they mature or shall make any assignment for the benefit of
any of its creditors or (2) the Guarantor or any other obligor under the
Financing Documents is the subject of federal or state bankruptcy, insolvency,
receivership or trustee proceedings (any Event of Default under this clause
being sometimes referred to as an “Insolvency Default”); or (h) any of the
Financing Documents shall for any reason (except to the extent permitted by its
express terms) cease to be effective after a Non-Monetary Default Cure Period
expires; or (i) unless the Lender has previously agreed otherwise in writing,
the Lender at any time shall cease to have a valid and perfected first priority
Lien on, or security interest in, any of the Collateral after a Non-Monetary
Default Cure Period expires; or (j) an “Event of Default” occurs under any of
the other Financing Documents after the appropriate Monetary Default Cure Period
or Non-Monetary Default Cure Period expires.

8. Remedies.

8.1 In General. Following an Event of Default and the appropriate cure period
(i.e. Monetary or Non-Monetary) expires, the Lender may, in the exercise of its
sole and absolute discretion from time to time, without further notice
(i) exercise its rights and remedies as a secured party under the UCC and other
applicable Laws and as otherwise set forth in the Financing Documents, (ii)
declare an Event of Default under the Financing Agreement; and/or (iii) declare
all the rest or any portion of the Notes and all other Obligations remaining
unpaid, whether due or not, immediately due and payable without notice or demand
to the Guarantor.

8.2 Collateral Remedies. In the case of an Event of Default and the expiration
of any applicable grace or cure period (i.e. Monetary or Non-Monetary), the
Lender may enter upon the Guarantor’s premises at any time, using such force as
the Lender deems necessary (but in no event causing a breach of the peace), and
seize the Collateral, removing it at Guarantor’s cost and expense. If an Event
of Default has occurred, the Lender may require Guarantor at Guarantor’s expense
to assemble the Collateral, as well as all of its books and records pertaining
to accounts and notes receivable, and make it available to the Lender at a place
designated by the Lender, and it shall not be necessary for the Lender to remove
the Collateral from Guarantor’s premises but the Guarantor shall permit the
Lender and hereby authorize and empower the Lender, to keep the Collateral in
the place of business of the Guarantor as above in this Agreement identified and
to remove any locks thereon and put its own lock on such premises or on any
other premises where such Collateral may be located, thereby denying access to
Guarantor, until five (5) days after the sale of the Collateral. Except in the
case of Lender’s gross negligence, the Guarantor waives any and all claims and
causes of action of any nature, kind, or description which it may have or may
claim to have against the Lender or its representatives, by reason of taking
possession of (with or without judicial process) or selling, maintaining and
storing the Collateral on Guarantor’s property or otherwise, or any claims
arising from damage done to Guarantor’s premises or other property in seizing
the Collateral.

8.3 Notice of Remedies. Notice mailed to Guarantor, at its address as it appears
in this Agreement, ten (10) days before the date of public sale of the
Collateral or ten (10) days before the date after which private sale of the
Collateral will take place shall constitute reasonable notice to the Guarantor
and shall comply with the provisions of the UCC, except with respect any
Collateral constituting perishable goods, for which the Lender shall not be
required to provide such prior notice. In addition to the foregoing, the Lender
shall be entitled to give such notice in any other commercially reasonable
manner as the Lender may elect from time to time.

8.4 Deficiency. If for any reason the Collateral set forth shall fail, upon
disposal by the Lender for default, to satisfy the Notes, the obligations, and
all other debts, loans, notes or other monies, payment of which is secured by
this Agreement or allowable under the UCC, then the Guarantor shall pay the
Lender the deficiency upon demand. However, if after disposal of the Collateral
and after payment of all sums secured by this Agreement and otherwise payable
under the UCC there is a surplus of funds, then the Lender agrees to pay the
same over to the Guarantor, or to whomever may be legally entitled to the same.

8.5 Possessory Rights. The Guarantor does hereby covenant that if there shall
occur any Event of Default under the terms of any of the Financing Documents, or
in the event any money or property of the Guarantor in the possession of the
Lender is garnished or attached (which the Guarantor agrees is a default under
this Agreement), any indebtedness owed by the Lender to the Guarantor or any
property of the Guarantor in the hands of the Lender may be applied to the
payment in whole or in part of the Obligations in such order as the Lender may
elect in the exercise of its sole and absolute discretion from time to time.

8.6 Waivers. The Lender may remedy in any manner (without waiving the default
remedied) or waive any Event of Default of Guarantor without waiving any other
prior or subsequent default.

8.7 Remedies Cumulative, Etc. The rights, powers and remedies provided in this
Agreement and in the other Financing Documents are cumulative, may be exercised
concurrently or separately, may be exercised from time to time and in such order
as the Lender shall determine and are in addition to, and not exclusive of,
rights, powers and remedies provided by existing or future applicable Laws. In
order to entitle the Lender to exercise any remedy reserved to it in this
Agreement, it shall not be necessary to give any notice, other than such notice
as may be expressly required in this Agreement. Without limiting the generality
of the foregoing, the Lender may (a) proceed against the Guarantor with or
without proceeding against the Borrower or any other Person who may be liable
for all or any part of the Obligations; (b) proceed against the Guarantor with
or without proceeding under any of the other Financing Documents or against any
Collateral or other collateral and security for all or any part of the
Obligations; (c) without reducing or impairing the obligation of the Guarantor
and without notice, release or compromise with any other Person liable for all
or any part of the Obligations under the Financing Documents or otherwise; or
(d) without reducing or impairing the obligations of the Guarantor and without
notice thereof: (i) fail to perfect the Lien in any or all Collateral or to
release any or all the Collateral or to accept substitute Collateral,
(ii) approve the making of advances under the credit facilities under the
Financing Agreement, (iii) waive any provision of this Agreement or the other
Financing Documents, (iv) exercise or fail to exercise rights of set-off or
other rights, or (v) accept partial payments or extend from time to time the
maturity of all or any part of the Obligations.

9. Other Agreements.

9.1 Notices. All notices, requests or demands which any party is required or may
desire to give to any other party under any provision of this Agreement must be
in writing, hand delivered, sent by nationally recognized overnight courier or
mailed, addressed to the Lender and to the Guarantor, at the addresses set forth
in the initial paragraph to this Agreement, or to such other address as any
party may designate by written notice to the other party. Each such notice,
request and demand shall be deemed given or made as follows: (i) if sent by hand
delivery, upon delivery; (ii) if sent by nationally recognized overnight courier
service, on the business day next following the day on which the notice is
delivered to such courier; or (iii) if sent by mail, upon the earlier of the
date of receipt or three (3) days after deposit in the U.S. Mail, first class
postage prepaid.

9.2 Enforcement Costs. The Guarantor promises to pay any and all costs and
expenses, including reasonable attorneys’ fees, court costs, litigation and
other expenses incurred by the Lender in protecting any of the Lender’s rights
in the Collateral or in enforcing any of the Lender’s rights to payment from the
Guarantor or performance by the Guarantor of any of the Guarantor’s agreements
and obligations as set forth in this Agreement. All such costs and expenses
shall become part of the obligations secured by this Agreement and have interest
charged thereon or shall in the alternative, at the Lender’s discretion, become
immediately due and payable on demand.

9.3 Power of Attorney. Only after the expiration of a Monetary Default Cure
Period or Non-Monetary Default Cure Period and the Guarantor’s failure to cure
the relevant Event of Default, for the purposes of carrying out and fully
exercising its rights and remedies under this Agreement, the Guarantor hereby
appoints the Lender as its lawful irrevocable attorney-in-fact, with full power
of delegation and substitution, to act for such purposes in the Lender’s names,
to the same extent that the Lender could act in its own behalf, including, but
not limited to, the power to, receive any payments made under any accounts
receivable of the Guarantor and to endorse unto the Lender any checks, drafts or
money orders made payable to the Guarantor in connection therewith, and to sign,
in the Guarantor’s name, any and all certificates of title with respect to the
Collateral, it being specifically agreed that this power of attorney is a power
coupled with an interest which cannot be revoked. It is further agreed that any
advance of funds by the Lender for such purposes shall be deemed advances
pursuant to this Agreement and secured by hereby and by the other Financing
Documents, and if it shall be necessary for the Lender to advance amounts in
excess of the Revolving Maximum Loan Amount in order to accomplish such
purposes, the Guarantor agrees to reimburse the Lender for the amount of such
excess together with interest at the Default Interest Rate provided in the
Notes, and authorizes the Lender to apply funds received from any sale of the
Collateral to the repayment of such excess before the same are applied for any
other purpose. The Lender shall be under no obligation to take any action
hereunder and any action taken by the Lender hereunder may, in the Lender’s sole
discretion, be thereafter terminated or changed and this Agreement or any action
taken hereunder shall in no way be construed as imposing any obligation upon the
Lender to act or continue to act on the Guarantor’s behalf or otherwise. If the
Guarantor cures a deficiency pursuant to an Event of Default, the Lender’s
rights in this Section shall terminate and can only be invoked after a future
Event of Default and the expiration of any applicable grace or cure period.

9.4 Limitation of Liability.

(a) The Lender shall in no event be responsible or liable to any person other
than the Guarantor for the disbursement of or failure to disburse any part of
the Revolving Loan. No portion thereof shall be assignable by the Guarantor nor
subject to the process of any court upon legal action by or against the
Guarantor or by or against anyone, other than the Lender, claiming under or
through Guarantor. Any inspection of the Collateral described below made by the
Lender is for the protection of the Lender and its interests as a creditor only.

(b) The Lender assumes no responsibility for the correctness, validity or
genuineness of any documents released to the Guarantor hereunder or for the
existence, character, quantity, quality, condition, value or delivery of any
goods purported to be represented by such documents or which constitute the
Collateral of this Agreement.

(c) Except for all willful misconduct, the Lender shall be under no liability
for and the Guarantor hereby releases the Lender from all claims for losses or
damages caused by: (i) the Lender’s failure to preserve or protect any rights of
the Guarantor against Account Debtors or prior parties to the Collateral;
(ii) the operation, maintenance, retaining, storing, repairing, selling,
removal, taking possession or disposing of the Collateral or any part thereof by
the Lender (provided however, that in the event of the loss or destruction of
the Collateral, through fire, theft or otherwise, the Lender shall be liable to
the Guarantor for any losses with respect thereto to the extent of any insurance
proceeds the Lender receives from policies insuring the Collateral); (iii) the
Lender’s failure to examine, inspect, establish controls for, or make checks of,
the Collateral; and (iv) any other act or omission on the part of the Lender.

9.5 Modifications, Waivers, etc. No modification, consent, amendment or waiver
of any provision of this Agreement, nor consent to any departure by the
Guarantors therefrom, shall be effective unless the same shall be in writing and
signed by an officer of the Lender, and then shall be effective only in the
specified instance and for the purpose for which given. All agreements,
covenants, representations and warranties of the parties made in this Agreement
shall survive settlement for the Revolving Loan, and this Agreement shall
continue to be in full force and effect until the Obligations shall have been
paid in full. This Agreement shall be binding upon and inure to the benefit of
the parties and of their respective successors and assigns (permitted assigns,
in the case of the Guarantor). This Agreement is not assignable by the Guarantor
without the express written consent of the Lender. This Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland.
In the event any provision of this Agreement shall be determined to be invalid
or unenforceable by any court of competent jurisdiction, the remaining
provisions hereof shall nevertheless continue in full force and effect. The
Recitals accurately state the facts, circumstances and intentions of the parties
and are hereby incorporated in this Agreement by this reference and made a part
hereof. The headings in this Agreement are included in this Agreement for
convenience only, shall not constitute a part of this Agreement for any other
purpose, and shall not be deemed to affect the meaning or construction of any of
the provisions hereof. The parties hereto state that this Agreement contains
their full agreement, superseding all prior agreements, whether written or oral,
and that no other written or oral agreements exist. This Agreement may be
modified, changed or amended only in writing executed by the parties.

9.6 CONFESSED JUDGMENT. The Guarantor hereby empowers any attorney of any court
of record, after the occurrence of any Event of Default hereunder, to appear for
the Guarantor and, with or without complaint filed, confess judgment, or a
series of judgments, against the Guarantor in favor of the Lender or any holder
hereof for the entire principal balance of this Note, all accrued interest and
all other amounts due hereunder, together with costs of suit reasonable
attorneys’ fees, and for doing so, this Note or a copy verified by affidavit
shall be a sufficient warrant. The Guarantor hereby forever waives and releases
all errors in said proceedings and all rights of appeal and all relief from any
and all appraisement, stay or exemption laws of any state now in force or
hereafter enacted. Interest on any such judgment shall accrue at the Default
Rate.

No single exercise of the foregoing power to confess judgment, or a series of
judgments, shall be deemed to exhaust the power, whether or not any such
exercise shall be held by any court to be invalid, voidable, or void, but the
power shall continue undiminished and it may be exercised from time to time as
often as the Lender shall elect until such time as the Lender shall have
received payment in full of the debt, interest and costs. Notwithstanding the
attorney’s commission provided for in the preceding paragraph (which is included
in the warrant for purposes of establishing a sum certain), the amount of
attorneys’ fees that the Lender may recover from the Guarantor shall not exceed
the actual attorneys’ fees incurred by the Lender.

[Waiver of Jury Trial and Signatures Follow on Next Page]

1.1WAIVER OF JURY TRIAL AND SIGNATURE PAGE
TO
GUARANTY AND SECURITY AGREEMENT

9.7 WAIVER OF JURY TRIAL. THE GUARANTOR AND THE LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH THE GUARANTOR AND THE LENDER MAY BE
PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT AND/OR ANY OF
THE OTHER FINANCING DOCUMENTS. IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE BY THE
GUARANTOR AND THE LENDER, AND EACH HEREBY REPRESENTS TO THE OTHER THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
OF THE GUARANTOR AND THE LENDER HEREBY FURTHER REPRESENT TO THE OTHER THAT IT
HAS HAD THE OPPORTUNITY TO BE REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal and delivered as of the day and year first above written.

          WITNESS:   RAND WORLDWIDE SUBSIDIARY, INC.
/s/ Theresa Whalen  
By:
  /s/ Lawrence Rychlak (SEAL)    
 
       
Title:
  President and Chief Financial Officer

